DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6, 9-14, 17 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6, 7-12, 13 of prior U.S. Patent No. 10,540,753. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 10,013,738. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant Application claim broader versions of those in the patent and therefore overlap in scope.
Claims 7, 8, 15, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,013,738 in view of LI et al (US 2011/0050729). 
Regarding claim 7, US 10,013,738 discloses claim 1, however, fails to claim further comprising: detecting that the orientation of the viewer has changed from a first orientation to a second orientation; updating the presentation of the second content, wherein the second content includes at least a portion of the first content rotated based on the second orientation of the viewer after a predetermined amount of time has elapsed.  In a similar field of endeavor, LI discloses further comprising: detecting that the orientation of the viewer has changed from a first orientation to a second orientation (paragraph 3, 17, 25); updating the presentation of the second content, wherein the second content includes at least a portion of the first content rotated based on the second orientation of the viewer after a predetermined amount of time has elapsed (paragraph 3, 17, 25).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the patent to include the teachings of LI, since LI states that such a modification would eliminate jittering of the display.

Regarding claim 15, US 10,013,738 discloses claim 7, however, fails to claim wherein the hardware processor is further configured to: detect that the orientation of the viewer has changed from a first orientation to a second orientation; update the presentation of the second content, wherein the second content includes at least a portion of the first content rotated based on the second orientation of the viewer after a predetermined amount of time has elapsed.  In a similar field of endeavor, LI discloses wherein the hardware processor is further configured to: detect that the orientation of 
Regarding claim 16, US 10,013,738 discloses claim 7, however, fails to claim wherein the hardware processor is further configured to: detect that the orientation of the viewer has changed from a first orientation to a second orientation; determine an updated angle of rotation of the first content to be displayed based on the second orientation of a viewer; and update the presentation of the second content, wherein the second content is rotated includes at least a portion of the first content rotated at a rotational rate between the angle of rotation and the updated angle of rotation.  In a similar field of endeavor, LI discloses wherein the hardware processor is further configured to: detect that the orientation of the viewer has changed from a first orientation to a second orientation; determine an updated angle of rotation of the first content to be displayed based on the second orientation of a viewer; and update the presentation of the second content, wherein the second content is rotated includes at least a portion of the first content rotated at a rotational rate between the angle of rotation and the updated angle of rotation (abstract; Figure 4).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the patent to include the .


 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317.  The examiner can normally be reached on 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL A BALAOING/Primary Examiner, Art Unit 2624